DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2020 has been entered.
 

Claim Amendment
3.	The Amendment filed December 31, 2020 has been entered. Claims 1 and 3  were amended. Claim 9 was newly added. Claims 1-9 are under consideration in this Office Action.


Withdrawal of Objections and Rejections
4.	The following objections and rejections were withdrawn in view of applicants’ amendment:
BMC Biotechnol 8, 89 (2008). https://doi.org/10.1186/1472-6750-8-89); and
b) The rejection of claims 3-8 under 35 U.S.C. 103 Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (Vaccine. Vol. 31. Issue 48, 19 Nov. 2013, pages 5754-5759) in view of Zheng et al., (Biochemical and Biophysical Res Comms Vol. 323, Issue 4; October 2004: pages 1321-1327). 



Response to Arguments
5.	Applicant’s arguments, filed June 22, 2020, with respect to the rejections of claims 1-8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dubey et al., (Vaccines. 2016, 4, 40) teaching chitosan alginate microparticle  (CAOP) has a diameter in the range of 240 nm to 700 nm. 






New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1 and 3 recites the limitation " the chitosan alginate microparticle  (CAOP) has a diameter in the range of 240 nm to 700 nm." In the claim.  There is insufficient antecedent basis for this limitation in the claims. Appropriate clarification is required. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pore et al., (PLOS One. July 2011. Vol. 6, Issue7. e22663, pg 1-11) in view of Dubey et al., (Vaccines. 2016, 4, 40) and Li et al., (Preparation of alginate coated chitosan microparticles for vaccine delivery. BMC Biotechnol 8, 89 (2008). https://doi.org/10.1186/1472-6750-8-89). 
The claims are drawn to a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA gene is derived from Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, and b) Alginate chitosan nanoparticles as a vehicle wherein the chitosan alginate microparticle (CAOP) has a diameter in the range of 240 nm to 700 nm. 
Pore (2011) et al., teach the 34 kDa outer membrane protein (OMP) of Shigella flexneri 2a has been identified as an efficient immunostimulant [Background].  By using 
Immunogenicity and protective efficacy of the recombinant OmpA has been evaluated in an intranasally immunized murine pulmonary model. The recombinant protein induces significantly enhanced protein specific IgG and IgA Abs in both mucosal and systemic compartments and IgA secreting cells in the systemic compartment (spleen). The mice immunized with OmpA have been protected completely from systemic challenge with a lethal dose of virulent S. flexneri 2a. Immunization with the protein causes mild polymorphonuclear neutrophil infiltration in the lung, without inducing the release of large amounts of proinflammatory cytokines [Key Results].  The protein has been shown to stimulate macrophages through a TLR2-dependent mechanism. Moreover, 34 kDa protein has been found to up regulate the expression of adaptor protein MyD88, p38 MAP kinase, NF-κB, production of type-1 cytokines and chemokines as well as other molecules (MHC II, CD40 and CD80) known to modulate the adaptive response towards Th1 type in macrophages, thus linking the innate and Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set; however, Pore et al., does not specifically use alginate chitosan nanoparticle having the instantly diameter range as the delivery system. 
Dubey et al., teach biodegradable polymeric nanoparticles (NPs) have shown potential to serve as antigen delivery systems for oral vaccines. In this study the recombinant outer membrane protein A (rOmpA) was encapsulated in chitosan NPs (NP-rOmpA) and used for oral vaccination [abstract]. The rOmpA purity was 85%, nanodiameter <500 nm, encapsulation efficiency 60.6%, zeta potential
+19.05 mV, and there was an in vitro release of 49% of encapsulated antigen within 48 h post incubation in phosphate-buffered saline [abstract].  Figure 3 shows the average diameter was 484.5 nm Serum samples from NP-rOmpA-vaccinated fish had a higher inhibition rates than the IWC-ET group. Overall, these data show that the NP-rOmpA vaccine produced higher antibody levels and had superior protection over the inactivated whole cell vaccine, showing that encapsulating OmpA in chitosan NPs confer improved protection against E. tarda mortality in L. fimbriatus [abstract]. Cloning of the OmpA gene was carried out by excluding the region coding for the signal peptide using PCR conditions is known in the art [page 3 of 14]. Chitosan nanoparticles were prepared by an ionic gelation process, as described by Gan et al., with minor oC up to the time of making the chitosan nanoparticles. The chitosan-rOmpA solution was flush mixed with sodium TPP (sodium tripolyphosphate, Sigma-Aldrich®). The nanoparticles were formed spontaneously via the TPP initiated ionic crosslink and coacervation mechanism at a chitosan:TPP weight ratio of 3:1. Nanoparticles (NPs) encapsulated with rOmpA were separated by centrifuging at 14,000 rpm for 30 min at 14 oC, freeze-dried, and stored at 4oC [page 3 of 14].
Dubey et al., shows the efficacy of chitosan NPs as an antigen delivery
system for rOmpA and their ability to evoke protective antibody response was evaluated. Dubey et al., concluded that the 468.9 nm diameter chitosan NPs
generated in this study were large enough to encapsulate the 38KDa rOmpA protein at a high encapsulation efficiency. However, the 60% encapsulation efficiency obtained in this study is in the range that has been shown to efficiently deliver encapsulated antigens in vivo by chitosan NPs [page 10 of 14]. However, at encapsulation efficiency >70% this has been shown to increase drug delivery in vivo, implying that the increased encapsulation (of rOmpA) contributes to even higher protection. Given that nanodiameters <500 nm have been shown to be successfully endocytosed by antigen-presenting cells (APCs) [page 10 of 14].  Therefore Dubey et a;/. Teach a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA gene inserted in a plasmid comprising a novel-set of a forward 


Li et al., teach the preparation of alginate coated chitosan microparticles for vaccine delivery. Absorption of antigens onto chitosan microparticles via electrostatic interaction is a common and relatively mild process suitable for mucosal vaccine. In order to increase the stability of antigens and prevent an immediate desorption of antigens from chitosan carriers in gastrointestinal tract, coating onto BSA loaded chitosan microparticles with sodium alginate was performed by layer-by-layer technology to meet the requirement of mucosal vaccine [Background].  The prepared alginate coated chitosan microparticles, were suitable for oral mucosal vaccine. Moreover, alginate coating onto the surface of chitosan microparticles could modulate the release behavior from alginate coated chitosan microparticles and could effectively protect model protein from degradation in acidic medium in vitro for at least 2 h. In all, the prepared alginate coated chitosan microparticles are an effective vehicle for administration of antigens [Conclusion].  
See MPEP 2113 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply the rOMP chitosan nanoparticle of Dubey et al., and Li et al., to Pore et al’s formulation of OmpA comprising essentially of an OmpA protein as an active molecule, obtained as a product of an OmpA gene is derived from Shigella flexneri inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, into a formulation comprising a chitosan nanoparticle in order to increase the stability of antigens and prevent an immediate desorption of antigens from chitosan carriers in 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a the OmpA gene and the alginate chitosan nanoparticle wherein there is no change in the respective function of the OmpA gene or nanoparticle, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 



Claim Rejections - 35 USC § 103
8.	Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al., (Vaccine. Vol. 31. Issue 48, 19 Nov. 2013, pages 5754-5759) in view of Dubey et al., (Vaccines. 2016, 4, 40) and Zheng et al., (Biochemical and Biophysical Res Comms Vol. 323, Issue 4; October 2004: pages 1321-1327). 
The claims are drawn to a method of preparation of formulation of outer membrane protein A (OmpA), said method comprising the steps of: a)    preparing a recombinant plasmid comprising an OmpA forward primer having the nucleotide sequence 5 AAA AAGAC AC AT ATG CG ATT GCAG-3' (SEQ ID NO: 1) and an OmpA reverse primer having the nucleotide sequence 5'- GTATCTCGAGAGCTTGCGCTGAGTTAC -3' (SEQ ID NO: 2) wherein underlined bases in the forward primer represents restriction site specific for Ncol and the underlined bases in the reverse primer represents restriction site specific for Xhol;
b)    transferring said recombinant plasmid to E. coli BL21 (DE3) for multiplication;
c)    isolating OmpA protein as a product from the E. coli BL21 (DE3) ;
d)    preparing chitosan nanoparticles; and e)    loading OmpA protein into said chitosan nanoparticles wherein the chitosan alginate microparticle  (CAOP) has a diameter in the range of 240 nm to 700 nm. 

Gao et al., teach the poly (lactic-co-glycolic) acid (PLGA) was used as a carrier for a divalent fusion DNA vaccine encoding the Aeromonas veronii outer membrane protein A (ompA) and Aeromonas hydrophila hemolysins (hly) protein. The recombinant pET-28a-ompA-hly was constructed by inserting the ompA gene and hly gene into a 
	Table 1 teach the primer sets used for DNA vaccine construction. The recombinant plasmids were transformed into E. coli BL21 and the positive clones were selected. The recombinant protein was expressed in successfully transformed bacteria [Section 2.3]. Protein-loaded microspheres were prepared by a W/O/W method as previously described. Briefly, a sample of 10 mg of purified ompA-hly protein was dissolved in a mixture of 200 μL of 10 mM phosphate-buffer saline (PBS; pH 5.1) and 200 μL of 4% poly (vinyl alcohol) (PVA). A total of 0.16 g of PLGA was dissolved in 2 mL of methylene chloride. The solutions were emulsified with a VirTis Tempest Homogenizer (VirTis Tempest, Gardiner, NY, USA) at 12,000 rpm for 1 min at 16 °C to form the primary W/O emulsion. This emulsion was then poured into 50 mL of a solution of 4% PVA with 5% NaCl stirred at 400 rpm. After 2 min, an additional 50 mL of ddH2O were added slowly to the suspension over 30 min. The emulsion was stirred at 160 rpm for an additional 6–8 h at room temperature to afford microsphere hardening.
 [Section 2.4]. Microspheres were then washed with ddH2O, and dried for 24 h under a vacuum at room temperature. The actual loading was used to determine the encapsulation efficiency [Section 2.4]. 
Therefore, Gao et al., teach a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA 
Dubey et al., teach biodegradable polymeric nanoparticles (NPs) have shown potential to serve as antigen delivery systems for oral vaccines. In this study the recombinant outer membrane protein A (rOmpA) was encapsulated in chitosan NPs (NP-rOmpA) and used for oral vaccination [abstract]. The rOmpA purity was 85%, nanodiameter <500 nm, encapsulation efficiency 60.6%, zeta potential
+19.05 mV, and there was an in vitro release of 49% of encapsulated antigen within 48 h post incubation in phosphate-buffered saline [abstract].  Figure 3 shows the average diameter was 484.5 nm Serum samples from NP-rOmpA-vaccinated fish had a higher inhibition rates than the IWC-ET group. Overall, these data show that the NP-rOmpA vaccine produced higher antibody levels and had superior protection over the inactivated whole cell vaccine, showing that encapsulating OmpA in chitosan NPs confer improved protection against E. tarda mortality in L. fimbriatus [abstract]. Cloning of the OmpA gene was carried out by excluding the region coding for the signal peptide using PCR conditions is known in the art [page 3 of 14]. Chitosan nanoparticles were prepared by an ionic gelation process, as described by Gan et al., with minor modifications. Briefly, purified low molecular weight (75%–85% deacetylated) chitosan (Sigma-Aldrich®, St. Louis, MO, USA), was put in 1% (w/v) acetic acid to obtain a 0.15% (w/v) chitosan concentration. Thereafter, 10 mg rOmpA was put in the chitosan solution, adjusted to pH 5.5, and maintained at 20 oC up to the time of making the chitosan nanoparticles. The chitosan-rOmpA solution was flush mixed with sodium TPP oC, freeze-dried, and stored at 4oC [page 3 of 14].
Dubey et al., shows the efficacy of chitosan NPs as an antigen delivery
system for rOmpA and their ability to evoke protective antibody response was evaluated. Dubey et al., concluded that the 468.9 nm diameter chitosan NPs
generated in this study were large enough to encapsulate the 38KDa rOmpA protein at a high encapsulation efficiency. However, the 60% encapsulation efficiency obtained in this study is in the range that has been shown to efficiently deliver encapsulated antigens in vivo by chitosan NPs [page 10 of 14]. However, at encapsulation efficiency >70% this has been shown to increase drug delivery in vivo, implying that the increased encapsulation (of rOmpA) contributes to even higher protection. Given that nanodiameters <500 nm have been shown to be successfully endocytosed by antigen-presenting cells (APCs) [page 10 of 14].  Therefore Dubey et a;/. Teach a formulation of OmpA comprising essentially of: a)    OmpA protein as an active molecule, obtained as a product of an OmpA gene inserted in a plasmid comprising a novel-set of a forward and a reverse primer set, and b) chitosan nanoparticles as a vehicle wherein the chitosan microparticle (COP) having a diameter in the range of 240 nm to 700 nm.



Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Zheng et al’s alginate chitosan nanoparticle to Gao’s formulation already comprising a chitosan nanoparticle in order to elevate protein entrapment efficiency. One of ordinary skill in the art would have a reasonable expectation of success by exchanging the chitosan nanoparticles because they are suitable for decreasing its burst release. 
KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a the OmpA gene and the alginate chitosan nanoparticle wherein there is no change in the respective function of the OmpA gene or nanoparticle, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Pertinent Art

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Arriola et al., (J. Sci Food Agric 2013; 93: 1525-1536) teach controlled release matrices and micro/nanoparticles of chitosan with antimicrobial potential: development of new strategies for microbial control in agriculture. In particular, alginate/chitosan microsphere (extrusion) having polymorphic charges; Alginate/chitosan nanoparticles (crosslinking β‐cyclodextrin having size of <350 nm, . 



Conclusion
10.	No claims allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645